 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6    LAWRENCE WILLIAMS,                                    Case No. 1:18-cv-00748-AWI-JDP (HC)

 7                     Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                            RECOMMENDATION AND DENYING
 8              v.                                          RESPONDENT’S MOTION TO DISMISS
                                                            WITHOUT PREJUDICE
 9    JOE LIZARRAGA,
                                                            (Doc. Nos. 13, 20)
10                    Respondent.
11
           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus
12
      pursuant to 28 U.S.C. § 2254. On January 24, 2019, the Magistrate Judge issued Findings and
13
      Recommendation that the Court deny Respondent’s motion to dismiss without prejudice. To date,
14
      no party has objected, and the deadline to do so has passed.
15
           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a de
16
      novo review of the case. Having carefully reviewed the entire file, the Court concludes that the
17
      Findings and Recommendation are supported by the record and proper analysis.
18
           Accordingly, IT IS HEREBY ORDERED that:
19
           1.        The Findings and Recommendation issued on January 24, 2019 (ECF No. 20), are
20
                     ADOPTED IN FULL;
21
           2.        Respondent’s motion to dismiss (ECF No. 13) is DENIED without prejudice; and
22
           3.        This matter is referred back to the Magistrate Judge for further proceedings.
23

24 IT IS SO ORDERED.

25
     Dated: March 11, 2019
26                                                SENIOR DISTRICT JUDGE

27

28


                                                        1
